The substantive issues raised in this appeal having been decided in a prior appeal, Everett v. University of Miami, 526 So.2d 1055 (Fla. 3d DCA 1988), may not be reconsidered in a new appeal. Valsecci v. Proprietors Ins. Co., 502 So.2d 1310 (Fla. 3d DCA 1987) (law of case principle precludes reconsideration of points of law which were adjudicated in a former appeal).
Appeal dismissed with prejudice.
Appellee’s motion for award of attorney’s fees is hereby granted and remanded for a determination as to amount.